Exhibit 10.2







CINCINNATI FINANCIAL CORPORATION

ANNUAL INCENTIVE COMPENSATION PLAN OF 2009

PERFORMANCE-BASED AWARD







CINCINNATI FINANCIAL CORPORATION (the Company) hereby grants to the associate
identified below (the Participant) an award in the form of a cash bonus in the
amount indicated below under the Cincinnati Financial Corporation Annual
Incentive Compensation Plan of 2009 (the Plan), to be payable only upon
achievement the Performance Goal during the Performance Period as specified
below. A copy of the complete Plan is included in the 2009 Shareholder Meeting
Notice and Proxy Statement, Appendix A, Page 49. The Compensation Committee of
the Board of Directors (Committee) retains complete negative discretion (within
the meaning of the applicable rules of the Internal Revenue Service under
Section 162(m) of the Code) to reduce the amount of or eliminate part or all of
the Award otherwise earned by the Participant upon the attainment of the
Performance Goal in light of factors deemed appropriate by the Committee.

This award is forfeited if the Participant’s employment with the Company
terminates for any reason other than death or retirement during the Performance
Period. If the Participant terminates employment with the Company due to death
or retirement during the Performance Period and the Performance Goal is
satisfied, the Participant may be entitled to the payment of the Award at the
discretion of the Committee.  In no event shall the Award be paid later than two
months and fifteen days following the close of the calendar year in which the
Performance Goal is satisfied.  

This award is subject to the terms of the “Award Information” section below, all
in accordance with and subject to the terms and conditions of the Plan, which
the Participant expressly accepts.

AWARD INFORMATION:




Participant Name:  Kenneth W. Stecher




Maximum Award Amount:  $400,000        




Award Date: March 16, 2009




Performance Period:  Calendar Year Ending December 31, 2009




Performance Goal:  Value Creation Ratio* compared to Peer Group*




Vesting Level

Performance Target

Award Level

Threshold

Value Creation Ratio equals or exceeds 37.5th percentile of Peer Group

$100,000

Target

Value Creation Ratio equals or exceeds 50th percentile of Peer Group

$200,000

Maximum

Value Creation Ratio equals or exceeds 75th percentile of Peer Group

$400,000

* As defined by the Plan




IN WITNESS WHEREOF, this award has been duly executed as of the Award Date
specified above.

CINCINNATI FINANCIAL CORPORATION




By:  ______________________________________




ACCEPTED:




_________________________________________

Participant



